             Case 7:20-cr-00367-NSR Document 41 Filed 01/15/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

        -against-                                                             1/15/2021

LAVAUGHN CAMPBELL,                                               No. 20 CR 367 (01) (NSR)

                               Defendant.                                  ORDER


NELSON S. ROMÁN, United States District Judge:

       A review of the docket reveals that Defendant Lavaughn Campbell is charged with (1)

conspiring to commit robbery in violation of 18 U.S.C. § 1951, (2) attempting to commit robbery in

violation of 18 U.S.C. §§ 1951 and 2, (3) brandishing a firearm during and in relation to a crime of

violence in violation of 18 U.S.C. § 924(c)(1)(A)(ii) and (2), (4) possession of a controlled substance

with intent to distribute in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(D), (5) possession of a firearm

in furtherance of a drug trafficking offense in violation of 18 U.S.C. § 924(c)(1)(A)(I), and (6)

knowingly possessing a firearm as an illegal and unlawful alien in violation of 18 U.S.C. §

922(g)(5)(A); Defendant has been detained since May 5, 2020; Defendant has two pending state cases

as well as removal proceedings; and Defendant wishes to enter a guilty plea pursuant to a negotiated

plea agreement.

       In light of the ongoing Coronavirus Disease 2019 (“COVID-19”) pandemic, Defendant’s desire

to resolve this matter without a trial as quickly as possible despite judicial system delays due to the

COVID-19 pandemic, and in order to comply with social distancing protocols and the directives

provided by the Chief Judge of the United States District Court for the Southern District of New York

to limit in-person court appearances due to the risk presented by COVID-19, it is the Court’s

determination that in order to prevent serious harm to the interest of justice, Defendant Lavaugn

Campbell can and should be permitted to change his plea by video teleconference or by telephone
              Case 7:20-cr-00367-NSR Document 41 Filed 01/15/21 Page 2 of 2


conference before a Magistrate Judge of this Court pursuant to the CARES Act § 15002(b)(2)(A).

         Accordingly, it is hereby ORDERED that the plea hearing for Defendant Lavaughn Campbell

be conducted by video teleconference or by telephone conference (if video conference is unavailable)

before this Court or a Magistrate Judge at a date and time mutually convenient to the Court and all

parties concerned.

         The Clerk of Court is directed to terminate the motion at ECF No. 40.




Dated:    January 15, 2021                                  SO ORDERED:
          White Plains, New York


                                                ________________________________
                                                       NELSON S. ROMÁN
                                                     United States District Judge
